Within 20 days after a decree dismissing plaintiff's bill of complaint became final, plaintiff, of right, filed a claim of appeal and a motion to extend the time for settling a case for review, noticing the hearing thereof for a day beyond the 20-day period.
Upon hearing the motion the circuit judge denied extension of time, holding want of jurisdiction in the *Page 551 
absence of an extension asked for and granted within the 20-day period.
Plaintiff seeks our direction to the circuit judge to extend the time or have our extension.
It appears that a copy of the transcript of testimony and proposed case on appeal had been served.
The circuit judge had jurisdiction to grant an extension and, under the circumstances, should have exercised the power.Andres v. Washtenaw Circuit Judge, 287 Mich. 412.
The circuit judge is directed to settle the bill of exceptions.
No costs.
BUTZEL, C.J., and BUSHNELL, SHARPE, POTTER, CHANDLER, NORTH, and McALLISTER, JJ., concurred.